Title: To James Madison from Peder Pedersen, 11 December 1806
From: Pedersen, Peder
To: Madison, James



(Copy of a Letter addressed to the Secretary of State.)
Sir,
Philadelphia 11th: Decembr. 1806.

In consequence of a letter received from the Governor General of His Danish Majesty’s Westindian Islands, respecting the case of Jared Shattuck a Danish subject and burgher of the island of St: Thomas, owner of the Schooner Mercator and cargo, requiring me to represent the same in order to obtain from the American government that Compensation for his losses, which the Supreme Court of the United States during its last session awarded in the Sum of 33864 Dollars and 35 Cents; I have now the honor, Sir, to recommend this case to your special support and protection, and I cannot but flatter myself that my application to you on this occasion will be attended with the fullest success, when it is considered that the case in question has gone through a legal Investigation, and that the highest tribunal of Justice in the United States, has decreed the above Sum for damages and restitution; but I abstain from making any other observation on this subject, since it appears from your Report to the House of Representatives of 9th. April last, that taking in Consideration all the circumstances attending this case, as well as what the Legislature has done in similar cases, it is your own opinion, that provision ought to be made for the payment of that sum, and the costs of the petitioner; Congres being now in Session, I hope it will adopt a Resolution founded on this Representation of the case, and that the result will afford a convincing proof to my Court, that the friendly disposition of the Government of the United States, perfectly corresponds with that, which the King my Master allways has manifested towards them.
I avail myself with pleasure of this opportunity for presenting to You assurances of the very distinguished Consideration and Respect with which I have the honor to be Sir, your most obedient humble servant

Pr. Pedersen

